     3:19-cv-03403-JMC         Date Filed 04/24/20       Entry Number 14        Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION
                                           )
 UNITED STATES OF AMERICA,                 )      Civ. No. 3:19-cv-3403-JMC
 ex rel. JEFFREY HARBIT and ALAN           )
                                           )
 INGLETT,
                                           )
                                           )
                 Plaintiffs-Relators,      )            UNDER SEAL
                                           )
                      v.                   )
                                           )
 CONSULTANTS IN                            )
                                           )
 GASTROENTEROLOGY, P.A., et al.,
                                           )
                                           )
                      Defendants.          )


                                            ORDER

       Having received notice of the decision of the United States to decline intervention in this

action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), it is hereby ORDERED that:

   1. The seal imposed in this case shall be lifted as to all documents.

   2. All matters occurring in this action after the date of this Order shall be filed on the public

       docket and shall not be filed under seal unless accompanied by an appropriate motion

       pursuant to Local Civil Rule 5.03.

   3. Relators shall serve Defendants within 90 days of the date of this Order, as provided for in

       Fed. R. Civ. P. 4(m).

   4. The parties shall serve all pleadings and motions filed in this action, including supporting

       memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The United

       States may order any deposition transcripts and is entitled to intervene in this action, for

       good cause, at any time.
  3:19-cv-03403-JMC         Date Filed 04/24/20       Entry Number 14       Page 2 of 2




5. The parties shall serve all notices of appeal upon the United States.

6. All orders of this Court shall be sent to the United States.

7. Should Relators or Defendants propose that this action be dismissed, settled, or

   otherwise discontinued, either Relators or Defendants will solicit the written consent of the

   United States before presenting the matter to this court for its ruling or granting its

   approval.

   IT IS SO ORDERED,



   This 24th day of April, 2020                   s/J. Michelle Childs
                                                  J. Michelle Childs
                                                  United States District Court Judge




                                             2
